In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  Nos. 06-15-00086-CR,
            06-15-00087-CR, 06-15-00088-CR,
                   & 06-15-00089-CR,



        SAMUEL MOSES WILLIAMS, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



           On Appeal from the 8th District Court
                   Hopkins County, Texas
  Trial Court Nos. 1424392, 1424393, 1424394, & 1424395




       Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER
        On September 9, 2015, this Court issued an order directing Texas Department of Criminal

Justice prison officials at the Joe F. Gurney Unit to provide one of the unit’s inmates, Samuel

Moses Williams, with the means of listening to five MP4 files that are part of his appellate record

in this matter. Our order, which issued after our clerk spoke with prison officials about this matter,

was sent under a cover letter signed by a deputy clerk from our clerk’s office, was mailed in an

envelope bearing this Court’s address, and was issued “BY THE COURT.”1 In spite of having

received this Court’s order, prison officials informed this Court September 16, 2015, that our order

was “not acceptable” because it did not contain a signature of one of the Justices of this Court. Let

it be known that any order issued “BY THE COURT” constitutes a valid, enforceable order. Such

an order has the same effect as one signed by all three Justices of the Court. Thus, our September 9,

2015, order, in effect, contained the signatures of all three Justices of this Court.

        While we understand that the prison officials with whom we have been working are simply

following the policies and procedures of the Joe F. Gurney Unit, we want to make it abundantly

clear to all involved that the order we issued on September 9, 2015, is valid and enforceable and

that the willful failure of officials of the Texas Department of Criminal Justice’s Joe F. Gurney

Unit to obey the dictates of that order subjects them to punishment for contempt of court. We

respectfully suggest that those responsible for the policies and procedures at issue consider revising

them for the future.



1
 This is also sometimes called by the Latin term “per curiam.” See BLACK’S LAW DICTIONARY 1201 (9th ed. 2009);
see also TEX. R. APP. P. 47.2(a).

                                                      2
       That said, we are confident that the response we received concerning our September 9,

2015, order was not a challenge to this Court’s authority, but, instead, an unfortunate

misunderstanding. Consequently, we reissue our September 9, 2015, order in its entirety, with the

following modification: Steven Sperry, the warden of the Joe F. Gurney Unit of the Texas

Department of Criminal Justice and all other officials of that prison unit shall comply with the

dictates of the September 9, 2015, order within ten days of the date of the current order, or by the

close of business on Monday, September 28, 2015.

       In the event prison officials fail to timely comply with this order, we will immediately issue

an order requiring Warden Steven Sperry to personally appear in this Court to show cause why he

should not be held in contempt of court and punished accordingly.

       IT IS SO ORDERED.



                                              BY THE COURT


Date: September 18, 2015




                                                 3